ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Su*278preme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: Under Count I of the Commission’s verified complaint, the respondent failed to keep his client reasonably informed as to the status of the client’s case. Under Count II, the respondent delayed paying to his client funds to which the client was entitled. Pursuant to Count III, the respondent failed promptly to pay settlement funds to a third party creditor.
Violations: Under Count I, the respondent violated Ind.Professional Conduct Rule 1.4(a), which provides that a lawyer shall keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information. Under Counts II and III, the respondent violated Prof.Cond.R. 1.15(b), which provides that a lawyer shall promptly deliver to a client or third person funds or other property that the client or third person is entitled to receive. Under Count III, the respondent violated Prof.Cond.R. 1.2(a), which provides that a lawyer shall abide by a client’s decisions concerning the objectives of representation.
Discipline: Suspension from the practice of law for ninety (90) days, beginning January 1, 2001, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.